UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LAWRENCE PARKER,
Plaintiff-Appellant,

v.

GENEVA ENTERPRISES, INCORPORATED,
t/a Rosenthal Nissan-Mazda,
Defendant-Appellee,                                                 No. 97-2070

and

STEVE DANIEL, individually and as
an agent of Geneva Enterprises,
Incorporated,
Defendant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, Chief District Judge.
(CA-96-1795-A)

Argued: January 28, 1998

Decided: March 16, 1998

Before WILLIAMS, Circuit Judge, PHILLIPS, Senior Circuit Judge,
and FOX, United States District Judge for the
Eastern District of North Carolina.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Philip Scott Friedman, IFSHIN & FRIEDMAN, P.L.L.C.,
Washington, D.C., for Appellant. Stephen William Robinson,
MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., McLean, Vir-
ginia, for Appellee. ON BRIEF: F. Paul Maloof, Washington, D.C.,
for Appellant. Spiro P. Fotopoulos, MCGUIRE, WOODS, BATTLE
& BOOTHE, L.L.P., McLean, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lawrence Parker filed suit claiming discrimination in violation of
Title VII and the Americans with Disabilities Act, as well as negligent
hiring under Virginia law, based upon derogatory comments and
humiliating incidents that happened during his employment at Geneva
Enterprises. This appeal arises from the district court's order granting
summary judgment in favor of Geneva Enterprises on all claims. We
affirm.

Summary judgment is appropriate when a party who will bear the
burden of proof at trial fails to make a showing sufficient to establish
an element essential to the case. See Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986). We view the facts in the light most favorable
to the non-moving party. See Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986).

Parker, a used car salesman for Geneva Enterprises' Rosenthal Nis-
san/Mazda showroom in Tyson's Corner, Virginia, is African-
American. Additionally, he lost his eye in a tragic 1987 car-jacking
incident in which he was shot in the head; as a result he wears a pros-
thetic eye.

Parker began his employment at the car dealership in January 1995.
In December 1995, a new manager, Steven Daniel, was hired. Rumors
began circulating at the dealership that Daniel was hired to "whiten

                     2
up" the place. (J.A. at 317.) When Daniel first arrived at the dealer-
ship, Parker was on medical leave. Parker returned to work in January
1996; almost immediately upon his return, Daniel questioned Parker
about the protective tinted glasses he regularly wore. Parker explained
that his eye condition required it, and the conversation ended.

During a sales meeting on February 12, 1996, Daniel was discuss-
ing proper sales techniques and he stated that he"would not buy a car
from someone who wore sunglasses with their eyes batting up and
down in their head" and was walking like a "thug." (J.A. at 81, 318.)
Parker felt those comments were directed toward him. He interpreted
the comments as a reference to his "ghetto" background and physical
impairment.

Shortly after the incident in the sales meeting, Parker was prepar-
ing to take a test drive with a customer. Back in the "get-ready" part
of the dealership, a maintenance worker employed by an independent
contractor to prepare the cars, made an obscene gesture and pointed
at Parker's eye in response to Parker's request that he fill the car with
gas. Thereafter, the altercation escalated into a fist fight.

Next, on February 23, 1996, there was a discussion between two
Rosenthal Nissan/Mazda employees about assigning a salesperson to
clip car advertisements from the newspaper. One of them suggested
that Parker be assigned the ad-cutting duty. The other jokingly
responded that Parker could not cut the ads out of the paper because
he had only one eye. After hearing about this exchange, Parker
became too angry to finish his shift, and left the dealership without
explanation. He did not return to work for the next five days.

On the fifth day, after speaking to a mental health counselor and
obtaining the appropriate documentation for the dealership's medical
leave policy, Parker called into the office to inform his employer that
his absence had been related to a medical condition. The receptionist
who answered his call informed Parker that Daniel had remarked dur-
ing his absence that the dealership did not need a"one-eyed . . . nig-
ger." (J.A. at 367.) Upon hearing this report, Parker decided not to
return to work, and he instead tendered his resignation. He never filed
a complaint with management regarding any of these incidents.

                     3
On the basis of the foregoing events, Parker filed a complaint in
district court stating a claim for racial discrimination under Title VII,
discrimination based on perceived disability under the Americans
with Disabilities Act, and negligent retention under Virginia law. The
negligent retention claim was dismissed and the complaint was
amended to include a negligent hiring cause of action. Geneva Enter-
prises moved for summary judgment on all claims.

The district court granted summary judgment, determining that
Parker did not make out a prima facie case of disability discrimination
because he did not establish that Geneva Enterprises perceived his
prosthetic eye as a condition that substantially limited a major life
activity. Additionally, the district court ruled that Parker did not make
out a claim for constructive discharge. Similarly, the district court
ruled that the prima facie case under Title VII must fail because of
Parker's inability to prove constructive discharge. Finally, the district
court ruled that summary judgment was proper on Parker's Virginia
law negligent hiring claim because his claims did not involve a severe
threat of significant physical injury, a state law requirement.

Parker contests these rulings. He argues that he put forth sufficient
evidence to raise a genuine issue of material fact regarding his dis-
ability and his constructive discharge. He further claims that the dis-
trict court erred in its interpretation of the negligent hiring cause of
action by requiring that a physical injury occur.

We have reviewed the record, briefs, and pertinent case law in this
matter, and we have had the benefit of oral argument. Our careful
review persuades us that the rulings of the district court were correct.
Accordingly, we affirm on the reasoning set forth in the district
court's opinion. See Parker v. Geneva Enters., Inc., C.A. No. 96-
1795-A (E.D. Va. Aug. 6, 1997).

AFFIRMED

                     4